                Case 20-10343-LSS              Doc 4099        Filed 05/16/21         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                            Debtors.


                                           NOTICE OF SERVICE

       PLEASE TAKE NOTICE that, on May 13, 2021, the undersigned counsel caused a copy
of Debtors’ Responses and Objections to Coalition of Abused Scouts for Justice, the Official
Committee of Tort Claimants to Boy Scouts of America and Delaware BSA, LLC, and the Future
Claims Representative’s First Set of Interrogatories to Boy Scouts of American and Delaware
BSA, LLC, Regarding the Debtors’ Plan Solicitation Procedures Motion and Related Matters to
be served in the manner indicated upon the parties listed on Exhibit A attached hereto.




                               [Remainder of Page Intentionally Left Blank]




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
          Case 20-10343-LSS   Doc 4099      Filed 05/16/21   Page 2 of 6




Dated: May 16, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Eric W. Moats
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Eric W. Moats (No. 6441)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      emoats@morrisnichols.com
                                      ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND
                              DEBTORS IN POSSESSION




                                        2
Case 20-10343-LSS   Doc 4099   Filed 05/16/21   Page 3 of 6




                       Exhibit A

                      Service List
            Case 20-10343-LSS     Doc 4099   Filed 05/16/21   Page 4 of 6




BY ELECTRONIC MAIL

Mediators
Judge Kevin Carey (Ret.)                     Future Claimants’ Representative
kevin.carey@hoganlovells.com                 Brady, Robert
Finn, Paul                                   rbrady@ycst.com
pfinn@commonwealthmediation.com              Harron, Edwin
Gallagher, Timothy                           eharron@ycst.com
timg@thegallaghergroup.com                   Zieg, Sharon
                                             szieg@ycst.com
Tort Claimants’ Committee
Stang, James                                 Coalition of Abused Scouts for Justice
jstang@pszjlaw.com                           David Molton
Orgel, Rob                                   dmolton@brownrudnick.com
rorgel@pszjlaw.com                           Sunni Beville
Morris, John A.                              sbeville@brownrudnick.com
jmorris@pszjlaw.com                          Tristan Axelrod
Lucas, John W.                               taxelrod@brownrudnick.com
jlucas@pszjlaw.com
Cantor, Linda                                JPMorgan Chase Bank, N.A.
lcantor@pszjlaw.com                          Strubeck, Louis
O’Neill, James                               louis.strubeck@nortonrosefulbright.com
joneill@pszjlaw.com                          Gluck, Kristian
                                             kristian.gluck@nortonrosefulbright.com
Ad Hoc Committee of Local Councils           Zelin, Steven
Mason, Richard G.                            zelin@pjtpartners.com
RGMason@WLRK.com                             Singh, John
Mayer, Douglas K.                            singhj@pjtpartners.com
DKMayer@WLRK.com                             Meyerson, Scott
Celentino, Joseph C.                         meyerson@pjtpartners.com
JCCelentino@WLRK.com                         Schwarzmann, Lukas
                                             lukas.schwarzmann@pjtpartners.com
Official Committee of Unsecured
Creditors
Mayer, Thomas Moers                          The Corporation of the President of the
TMayer@kramerlevin.com                       Church of Jesus Christ of Latter-day
Ringer, Rachael                              Saints
rringer@kramerlevin.com                      Jeff Bjork
Sharret, Jennifer                            jeff.bjork@lw.com
jsharret@kramerlevin.com                     Adam Goldberg
Wasson, Megan                                adam.goldberg@law.com
mwasson@kramerlevin.com
           Case 20-10343-LSS     Doc 4099   Filed 05/16/21   Page 5 of 6




United Methodist Ad Hoc Committee           Arrowood Indemnity Company
Ed Rice                                     Hrinewski, Michael
erice@bradley.com                           mhrinewski@coughlinduffy.com
Elizabeth Brusa                             Armenti, Lorraine
ebrusa@bradley.com                          LArmenti@coughlinduffy.com
Jeremy Ryan
jryan@potteranderson.com                    Aspen Insurance Holdings Limited
                                            Wilkerson, Clay
Agricultural Insurance Company              cwilkerson@brownsims.com
McCullough, Bruce
bmccullough@bodellbove.com                  AXA XL
Celebrezze, Bruce D.                        Mulvihill, Jonathan
bruce.celebrezze@clydeco.us                 Jonathan.mulvihill@axaxl.com
Krebs, Conrad                               Lloyd A. Gura
konrad.krebs@clydeco.us                     lgura@moundcotton.com
                                            Pamela Minetto
AIG                                         pminetto@moundcotton.com
Gummow, Susan
sgummow@fgppr.com                           Clarendon America Insurance Company
Jordan, Tracey                              Kenya Spivey
tjordan@fgppr.com                           Kenya.Spivey@enstargroup.com
Michael Rosenthal                           Harry Lee
mrosenthal@gibsondunn.com                   hlee@steptoe.com
                                            Brett Grindrod
Allianz Global Risks US     Insurance       bgrindrod@steptoe.com
Company                                     John O’Connor
Smethurst, Ryan                             joconnor@steptoe.com
rsmethurst@mwe.com                          Nailah Ogle
Warner, Margaret                            nogle@steptoe.com
mwarner@mwe.com                             Matthew Summers
Sorem, Matthew S.                           SummersM@ballardspahr.com
msorem@nicolaidesllp.com
                                            CNA
Argonaut Insurance Company and Colony       Laura McNally
Insurance Company                           mcnally@loeb.com
Laura Archie                                Emily Stone
laura.archie@argogroupus.com                estone@loeb.com
Kathleen K. Kerns
kkerns@postschell.com



                                        5
           Case 20-10343-LSS       Doc 4099   Filed 05/16/21   Page 6 of 6




                                              Cody.moorse@markel.com
General Star Indemnity                        Pankow, Michael
Gary P. Seligman                              MPankow@BHFS.com
gseligman@wiley.law
Ashley L. Criss                               National Surety
acriss@wiley.law                              Jacobs, Todd C.
                                              TJacobs@bradleyriley.com
Hartford Accident and       Indemnity         Bucheit, John E.
Company                                       jbucheit@bradleyriley.com
Ruggeri, James P.                             Caves, David M.
JRuggeri@goodwin.com                          dcaves@bradleyriley.com
Williams, Abigail W.                          Winsberg, Harris B.
AWilliams@goodwin.com                         harris.winsberg@troutman.com
Weinberg, Joshua D.
JWeinberg@goodwin.com                         Old Republic Insurance Company
Backus, Michele                               Dare, Thomas
mbackus@goodwin.com                           tdare@oldrepublic.com
Rolain, Annette                               Anderson, Peg
arolain@goodwin.com                           panderson@foxswibel.com
Hunkler, Sara                                 Hachikian, Adam
shunkler@goodwin.com                          ahachikian@foxswibel.com

Liberty Mutual Insurance Company              Traders and Pacific Insurance Company,
Gooding, Douglas R.                           Endurance American Specialty Insurance
dgooding@choate.com                           Company, and Endurance American
Marshall, Jonathan                            Insurance Company
jmarshall@choate.com                          Ziemianski, Joseph
Marrkand, Kim V.                              jziemianski@cozen.com
KMarrkand@mintz.com
                                              Travelers Casualty and Surety Company,
Markel Insurance Company                      Inc.
Russell, Dennis                               Myers, Scott
russell.dennis@markel.com                     SPMyers@travelers.com
O’Neill, Jessica                              Rizzo, Louis
Jessica.oneill@markel.com                     lrizzo@regerlaw.com
Moorse, Cody




                                         6
